PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/563,092
Filing Date: 29 Sep 2017
Appellant(s): COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN



__________________
Joseph W. Ragusa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 22, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Applicant argues that Daishiyou in Figure 3 teaches that the texture elements radially protrude above the radial base position, and that this configuration is the opposite of the claimed arrangement. However, it is noted that Daishiyou is quite broad in his teachings about the configuration of the bottom of the groove. Specifically, Daishiyou teaches that the shape of the concavo-convex portion is not particularly limited, and may be flat, oblique, reticulated or fawn (paragraph [0006]). Daishiyou further teaches that the uneven portion can reduce air column resonance sound and air pumping sound, and can reduce pattern noise (paragraph [0007]). Most critically, Daishiyou teaches that the uneven portions can be formed be knurling the surface of the groove (paragraph [0009]). It is noted that knurling a surface will inherently create the concave and convex portions below the radial base of the groove, and hence below the radial base of the wear indicator. Accordingly, Daishiyou does provide teaching or suggestion that none of the texture elements radially protrude above the radial position of the base of the wear indicator. Skurich is merely being additionally cited to provide a specific configuration where there is a texture-free zone provided at the top of a textured zone, and it is noted that such a configuration would be created by knurling part of a groove of Daishiyou.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHILIP N SCHWARTZ/Examiner, Art Unit 1749                                                                                                                                                                                                        


Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747   

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.